Exhibit 99.1 Contact: James H. Foglesong Phone: (219) 873-2608 or Mark E. Secor Phone: (219) 873-2611 Fax: (219) 874-9280 Date: January 23, 2008 FOR IMMEDIATE RELEASE Horizon Bancorp Announces Record Earnings for Michigan City, Indiana (NASDAQ GM: HBNC) – Horizon Bancorp today announced its unaudited financial results for the fourth quarter and year ended December 31, 2008.Net income for 2008 was $8.972 million or $2.75 per fully diluted share compared to $8.140 million or $2.51 per fully diluted share for 2007. This represents a 10.2% increase in annual earnings. Net income for the fourth quarter of 2008 was $2.122 million or $.64 per fully diluted share.This compares to $2.010 million or $.62 per fully diluted share for the same quarter of the prior year and $1.373 million or $.41 per fully diluted share for the third quarter of 2008. Craig M.
